DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0223204 A1), hereinafter referred to as D1, in view of Kim et al. (US 2019/0053197 A1), hereinafter referred to as D2.
Regarding claims 1, 6, 11, and 16, D1 discloses a method and user equipment for receiving downlink channel and method and base station for transmitting a downlink channel, which comprises:
receiving, from a base station, a configuration message for configuring a plurality of frequency resources, each of the plurality of frequency resources being configured within one cell (Referring to Figures 3 and 4, if short TTI and normal TTI coexist, it is preferable that system information such as master information block (MIB) and/or system information block (SIB) is transmitted with normal TTI.  The system information should reach a UE well.  This is because that the UE cannot transmit/receive a signal properly if the system information is transmitted with short TTI and does not reach a cell edge.  In a similar sense, the CSS may be limited to exist for only the legacy PDCCH.  The MIB (configuration message for configuring a plurality of frequency resources, each of the plurality of frequency resources being configured within one cell) including resource information for monitoring the PDCCH.  See paragraph 0191.);
receiving, from the base station, a control message indicating a frequency resource, from among the plurality of frequency resources (Referring to Figures 3 and 4, Short TTI configuration information (control message including an indicator to indicate a frequency resource to be activated, from among the plurality of frequency resources) of the UE may be provided to the UE by RRC signaling after capability reporting of the UE, and its update may be performed semi-statically.  The configuration information comprising time and frequency information for monitoring the PDCCH.  See paragraphs 0176, 0189, 0180, and 0192.); and
monitoring a control channel on the frequency resource indicated by the control message (Referring to Figures 3 and 4, the PDCCH is monitored according to the MIB and Short TTI configuration information for receiving data.  See paragraph 0191.)
D1 does not disclose indicating an activation of a frequency resource.
D2 teaches the eNB can transmit a dynamic control signal to the UE and the dynamic control signal may indicate activation/deactivation of an allocated resource (indicating an activation of a frequency resource). The second detail procedure corresponds to a method of indicating activation or deactivation of an allocated resource via RRC using EPDCCH, PDCCH, PHICH, or a new channel. In case of using the PHICH, it may be able to reserve a separate PHICH resource (index) to indicate activation or deactivation of an allocated resource. Or, it may be able to utilize a resource index used for allocating a D2D resource to determine a PHICH resource (resource index linkage). In particular, a PHICH resource index is determined by combining uplink resource allocation information (index) and an additional parameter with each other by utilizing a characteristic of D2D using an uplink resource. When a D2D resource index (virtual index) is used, other parameters except the D2D resource index can be configured to be identical to LTE. If a concrete resource is not designated by an RRC signal and a resource is allocated in such a form as a resource group or a range, it may be able to deliver a precise resource location and a transmission parameter by utilizing a dynamic control signal of the present detail procedure. It may be able to use EPDCCH, PDCCH, PHICH or the like as a channel on which the resource location and the transmission parameter are delivered. This operation can be used not only for SA scheduling but also for indicating a data resource region, i.e., data scheduling.  See paragraphs 0058-0060.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the dynamic control signaling of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce unnecessary battery consumption as taught by D2, see paragraphs 0007-0009.

Regarding claims 2, 7, 12, and 17, the primary reference further teaches receiving, from the base station, data on the frequency resource indicated by the control message based on the control channel (Referring to Figures 3 and 4, the PDCCH is monitored according to the MIB and Short TTI configuration information for receiving data; thereby, receiving data on the assigned frequency resource indicated by the control message.  See paragraph 0191.)


Regarding claims 3, 8, 13, and 18, the primary reference further teaches wherein at least one frequency resource other than the frequency resource indicated by the control message is deactivated (Referring to Figures 3 and 4, if short TTI and normal TTI coexist, it is preferable that system information such as master information block (MIB) and/or system information block (SIB) is transmitted with normal TTI.  The system information should reach a UE well.  This is because that the UE cannot transmit/receive a signal properly if the system information is transmitted with short TTI and does not reach a cell edge.  In a similar sense, the CSS may be limited to exist for only the legacy PDCCH.  The MIB (configuration message for configuring a plurality of frequency resources, some resources thereby activated while other resources are not activated (deactivated)) including resource information for monitoring the PDCCH.  See paragraph 0191.)

Regarding claims 4, 9, 14, and 19, the primary reference further teaches wherein the control channel is located at least one symbol from a first symbol of a slot (Referring to Figures 3 and 4, control information transmitted through the PDCCH will be referred to as downlink control information (DCI), the control channel equivalently located at least one symbol from another symbol in of a slot. The DCI includes resource allocation information for a UE or UE group and other control information.  See paragraph 0071.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatterjee et al. (US 20180213468 A1) - configuration of a default NB for NB-PDCCH monitoring (similar to resource allocation for a common search space for NB-PDCCH), an NB to monitor for NB-PDCCH for at least unicast scheduling may also be configured in a UE-specific manner via dedicated Radio Resource Control (RRC) signaling scheduled by an NB-PDCCH on a default NB for NB-PDCCH monitoring (e.g., the Primary NB).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462